Citation Nr: 1813547	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as secondary to asbestos and exposure to napalm.  

2.  Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to February 1952.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran appeared before the undersigned Veterans Law Judge at a January 2018 videoconference hearing.  The transcript is associated with the electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran contends that his lung cancer is related to active service, either as a result of exposure to napalm or asbestos.  The Veteran submitted a written statement dated November 2013 in which he states that his medical doctors have not indicated that his lung cancer was related to asbestos.  However, at the Veteran's hearing, his representative suggested that asbestos was a possible cause of the Veteran's lung cancer.  The RO had intended to investigate the Veteran's asbestos claim, but it appears that it stopped when the Veteran stated his doctors said the lung cancer was not related to asbestos.  Additionally, the Veteran stated at his intake for representation by the VSO that he was exposed to napalm and suggested that napalm was a cause of his lung cancer.  The Veteran's medical records show he was diagnosed with lung cancer and underwent a right lung lobectomy in June 2012.  

Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has submitted competent medical evidence of a diagnosis of lung cancer.  The Veteran's DD-214 shows that he did serve in Korea where napalm was used and, according to the Veteran's representative, he may have been exposed to asbestos on ships, or in vehicles or buildings lined with asbestos.  As the Veteran has not undergone a VA examination for this condition, the Board finds that insufficient medical evidence exists to make a determination on the claim for service connection for lung cancer.  

As to the Veteran's claim for sleep apnea, there is a VA examination on file with an associated opinion.  A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, in the January 2015 opinion, the examiner states that the Veteran's service treatment records (STRs) show no evidence of snoring.  The Veteran submitted a statement from a fellow service member who recalled the Veteran snoring during their time in service.  The examiner did not indicate how, if at all, this statement was incorporated into her opinion.  Thus, an addendum opinion is warranted which indicates any relationship to the claim that the Veteran snored during service and his current diagnosis for severe obstructive sleep apnea.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain any recent treatment records, VA or otherwise, which have not been associated with the claims file.  

2.  Develop evidence related to the Veteran's claims that he was exposed to napalm and asbestos during service.  Findings, to include negative results, should be documented in a memorandum.  Evidence should be included in the claims file which is provided to the VA examiners.  

3.  Return the Veteran's claims file to the examiner who wrote the January 2015 VA opinion on the Veteran's sleep apnea.  If that examiner is not available, then request an opinion from another qualified examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should answer the following question:

Is it at least as likely as not (i.e. 50 percent probability) that the Veteran's obstructive sleep apnea was caused by the Veteran's active service?  The examiner should include a reference indicating that the January 2013 buddy statement that the Veteran snored during active service was considered in the examiner's opinion.  

4.  Obtain a VA medical opinion for the Veteran's lung cancer by a qualified specialist such as an oncologist.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The decision for an in-person examination shall be at the discretion of the examiner.  

The examiner should answer the following question:

Is it at least as likely as not (i.e. 50 percent probability) that the Veteran's lung cancer was caused by the Veteran's active service, to include possible exposure to asbestos or napalm.  

5.  Thereafter, readjudicate claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




